Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
 There is no teaching or suggestion in the cited art of record of an acoustic absorption material comprising the claimed composite zeolite molecular sieve. The closest art of record is U.S. patent application publications 2013/0170687 and 20190202703 and CN 10828559. None of these reference suggest the claimed composite where a first zeolite molecular sieve having the larger micropore diameter of the two zeolites acts as a sound absorbent and a second zeolite molecular sieve having the smaller micropore diameter acts as a low-frequency enhancement material. There is no teachings of a low-frequency enhancement material in the references and there is no suggestion that the taught materials include a low-frequency enhancement material.
This application is in condition for allowance except for the following formal matters: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The subject matter of claim 15 and the FER embodiment of claim 16 are not disclosed in the specification.
The teachings of MFI and MEL molecular sieves in table 1 do not provide proper antecedent basis for the claimed FER molecular sieve or for the claimed second zeolite molecular sieves containing a 10- or less 10-member ring porous structure. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/22/21